Evan S. Weiss
Attorney at Law
(404) 909-8100
eweiss@martensonlaw.com
                                                                                                6/26/2021
                                               June 25, 2021

Via ECF
The Hon. Stewart D. Aaron
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:       Akeya Griffith v. Universal Protection Service, LLC, et al.
                  Civil Case No. 1:19-cv-6983-RA

Judge Aaron:

        This law firm represents Universal Protection Service, LLC d/b/a Allied Universal Security
Services (“Allied Universal”) in the above-captioned matter. This matter is currently scheduled
for a status conference June 30. [Doc. 60.] In order to facilitate a more fulsome exchange of
information, and based on the mediator’s and parties’ schedules, the parties have rescheduled the
mediation in this case for August 5, 2021. Accordingly, the parties respectfully request that the
June 30 conference be continued until a date after August 5 at the Court’s convenience.

                                                    Sincerely,
                                                    MARTENSON, HASBROUCK & SIMON, LLP




                                                    Evan S. Weiss


Request GRANTED. The status conference currently scheduled for June 30 is adjourned until August 18,
2021 at 2 p.m. The parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access
code 6489745. The conference will be canceled if the Court is informed that the case has settled. SO
ORDERED.
Dated: 6/26/2021




              2573 Apple Valley Road NE | Atlanta, Georgia 30319 | 404-909-8100 | martensonlaw.com
